[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE DEFENDANT SANDRA A. SQUILLANTE
This court on January 8, 1992 granted the plaintiff's CT Page 10655 motion for default for failure to plead against the defendant Sandra A. Squillante. Subsequent thereto, on September 3, 1992 the court granted the plaintiff's motion for judgment. The matter came before the court from hearing in damages, pursuant to the claim of the plaintiff for such hearing, dated November 23, 1992. Hearing in damages was conducted by the court on November 8, 1993, at which time the plaintiff appeared and presented evidence. Neither the defendant nor her counsel attended the hearing in damages, nor was evidence produced by or on behalf of the defendant.
The action arises out of the defendant Squillante and two other persons, DBA H.D. Lane Management entering into a contract with the plaintiff to manage various properties owned by the plaintiff. The agreement called for the defendants to collect all rents, pay all bills, accomplish repairs, rent units, negotiate leases and, in summary, to completely manage said properties.
The defendant collected the rents from March, April, May and June of 1991. They paid no bills and turned no money over to the plaintiff. The amount collected was $197,804.00.
The first count of the complaint is in tort, arising out of a contractual relationship. The second count is pursuant to CG 42-110a, Unfair Trade Practices. The court assesses damages on the first count of the complaint. The first count sounds primarily in tort. The court assess damages in the amount of $197,804.00. The court determines that the evidence is not adequate to assess damages as to the Unfair Trade Practices claim, nor does the evidence warrant an award of treble damages requested pursuant to CG  52-564. The court does not award pre-judgment interest or attorneys fees. The court finds that, of the costs claimed, the amount of $210 are in fact out of pocket expenses paid by the plaintiff's attorney.
The court enters judgment for the plaintiff against the defendant Sandra Squillante in the amount of $197,804.00.
L. Paul Sullivan, J. CT Page 10656